Title: From Thomas Jefferson to George Jefferson, 11 June 1807
From: Jefferson, Thomas
To: Jefferson, George


                        
                            Dear Sir
                            
                            Washington June 11. 07.
                        
                        Yours of the 3d. is safely recieved, and the 350. D. therein inclosed. you say all my shipwrecked articles are
                            recieved except 1. box & 3. casks. can you give me the Nos. of those recieved? because I shall then know the contents of
                            those missing, and be able to supply them exactly. I would ask it by the 1st. post because it is high time I was sending
                            off my supplies. you will recieve in about 10. days from Jones & Howell of Philadelphia a mill spindle and some
                            particular bar & rod-iron, for which my mill is waiting, & which therefore I will pray you to send up by the first
                            boats. affectionate salutations.
                        
                            Th: Jefferson
                            
                        
                    